Exhibit 10.4

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) made effective as of July 17, 2012 by
and between BioMimetic Therapeutics, Inc., a Delaware corporation (the
“Company”), and Dr. Russell Pagano (the “Executive”).

In consideration of the mutual covenants contained in this Agreement, the
parties hereby agree as follows:

1. Employment. The Company agrees to employ the Executive and the Executive
agrees to be employed by the Company as Vice President, Regulatory & Clinical
Affairs and to be responsible for the typical management responsibilities
expected of an employee holding such position and such other responsibilities
customarily pertaining to such position as may be assigned to Executive from
time to time by the Chief Executive Officer of the Company or such other
executive of the Company to whom the Executive might directly report to, all for
the Period of Employment as provided in Section 2 below and upon the terms and
conditions provided in the Agreement.

2. Term. The period of Executive’s employment under this Agreement, will
commence on July 17, 2012 , and shall continue for a period of two (2) years
through July 16, 2014, subject to extension or termination as provided in this
Agreement (“Period of Employment”). Any expiration or termination of this
Agreement shall not affect the term of the Indemnification Agreement dated
May 23, 2007 (“Indemnification Agreement”) and the Confidential Information and
Inventions Agreement dated May 3, 2007 (“Confidential Information and Inventions
Agreement”) between the Parties. To the extent that Executive’s employment
continues following the expiration and nonrenewal of this Agreement, the
Executives employment shall continue at-will, however Executive’s rights with
respect to Without Cause Termination shall continue to the extent set forth in
Section 8.

3. Duties. During the Period of Employment, the Executive shall devote their
full business time, attention and skill to the business and affairs of the
Company and its Affiliates. The Executive will perform faithfully the duties
that may be assigned to him from time to time in accordance herewith by the
Chief Executive Officer of the Company or such other executive of the Company to
whom the Executive might directly report to.

4. Compensation. For all services rendered by the Executive in any capacity
during the Period of Employment, the Executive shall be compensated as follows:

(a) Base Salary. The Company shall pay the Executive an annual base salary of
$244,800 (“Base Salary”). Base Salary shall be payable according to the
customary payroll practices of the Company but in no event less frequently than
twice each month. The Base Salary shall be reviewed each fiscal period and shall
be subject to increase according to the policies and practices adopted by the
Company from time to time.

(b) Incentive Compensation Award. The Executive shall also be eligible to
receive annual incentive bonuses consisting of cash and/or options to purchase
Company common stock consistent with annual incentive awards for other members
of the senior



--------------------------------------------------------------------------------

management team. The payment of such bonuses shall be based on the performance
and satisfaction of specific milestones mutually agreed upon by the Chief
Executive Officer (or such other executive of the Company to whom the Executive
might directly report to) and the Executive, and shall be further based upon the
Executive’s performance as evaluated by the Chief Executive Officer or such
other executive of the Company to whom the Executive might directly report to.
In no event shall the payment of any annual incentive bonus to the Executive be
made later than March 15 of the calendar year next following the calendar year
during which such annual incentive bonus is earned.

(d) Additional Benefits. The Executive will be entitled to participate in all
employee benefit plans or programs and receive all benefits and perquisites for
which any salaried employees are eligible under any existing or future plan or
program established by the Company or its affiliates and available to similarly
situated employees of the Company, including participation in stock option
plans. The Executive may participate to the extent permissible under the terms
and provisions of such plans or programs. These may include group
hospitalization, health, dental care, life or other insurance, sick leave plans,
travel or accident insurance and disability insurance. Nothing in this Agreement
will preclude the Company or Company affiliates from amending or terminating any
of the plans or programs applicable to salaried employees or senior executives
as long as the total value of all benefits is not materially decreased. The
Executive will be entitled to annual paid time off, consistent with the
Company’s paid time off policy and Company holidays as determined by the
Company. The Company will provide Executive with sufficient equipment, supplies
and resources to accomplish their duties and will purchase and/or reimburse
Executive for the cost of maintaining preapproved professional memberships.

5. Business Expenses and Other Expenses. The Company will reimburse the
Executive for all reasonable travel and other expenses incurred by the Executive
in connection with the performance of their duties and obligations under this
Agreement.

6. Disability.

(a) In the event of disability of the Executive during the Period of Employment,
the Company will continue to pay the Executive according to the compensation
provisions of this Agreement during the period of the disability, until such
time as any long term disability insurance benefits accruing to the Executive
are available. However, in the event the Executive is disabled for twelve
(12) weeks (consecutive or nonconsecutive) during any twelve (12) month period,
the Company may terminate the employment of the Executive. In this case, normal
compensation will cease, except for earned but unpaid Base Salary and, effective
as of his termination date, the Executive shall be entitled to receive salary
continuation for a period of six (6) months thereafter, to be paid in
substantially equal installments in accordance with the Company’s regular
payroll practices applicable to similarly situated active employees and
determined by reference to his Base Salary as in effect on the day immediately
prior to his termination date.

(b) During the period the Executive is receiving payments of either regular
compensation or disability insurance described in this Agreement and to the
extent reasonable considering the Executive’s disability, the Executive will
furnish information and

 

2



--------------------------------------------------------------------------------

assistance to the Company and from time to time will make themselves available
to the Company to undertake assignments consistent with their prior position
with the Company. If the Company fails to make a payment or provide a benefit
required as part of the Agreement, the Executive’s obligation to furnish
information and assistance will end.

(c) For purposes of this Agreement, the Executive will be considered to be
“disabled” if he satisfies the requirements necessary to receive benefits under
the Company’s long-term disability plan or, in the absence of any such plan,
under any insurance policy providing benefits for long-term disabilities that is
procured for the Executive pursuant to this Agreement or otherwise.

7. Death. In the event of the death of the Executive during the Period of
Employment, the Company’s obligation to make payments under this Agreement shall
cease as of the date of death, except for earned but unpaid Base Salary.

8. Effect of Termination of Employment.

(a) If the Executive’s employment terminates due to a Without Cause Termination,
as defined below, the Company will provide the Executive six (6) months’ Base
Salary as in effect at the time of the termination on the Company’s regular
payroll dates for such Base Salary. Additionally, the benefits and perquisites
described in this Agreement as in effect at the date of termination of
employment will be continued for six (6) months to the extent permissible under
the law and consistent with the tax status of such benefit plans. Amounts that
the Company is obligated to pay hereunder, including amounts paid by the Company
to third parties to maintain benefit and perquisites, shall be less any amount
the Executive receives from a third party for services provided as an employee,
consultant, agent or the like, including any cash or non-cash consideration such
as stock or stock options. Subject to Section 12 below, the salary continuation
payments described in this Section 8 will commence within fourteen (14) days of
the Company’s receipt of the Executive’s executed general release of claims
under Section 8(b) of this Agreement, and to the extent permissible under
Section 12 below, such salary continuation payments shall be made retroactive
back to the date the Executive’s employment with the Company terminates.

(b) All severance compensation provided for herein shall be expressly
conditioned upon the Executive’s execution, delivery, and non-revocation of a
general release of claims in the form set forth as Exhibit A, hereto. All
severance compensation provided for herein shall be further expressly
conditioned upon the Executive complying with all post-employment obligations
set forth herein and set forth in the Indemnification Agreement and the
Confidential Information and Inventions Agreement.

(c) If the Executive’s employment terminates due to Termination for Cause (as
defined below), breach of this Agreement by Executive or resignation by
Executive, earned but unpaid Base Salary will be paid on a pro-rated basis for
the year in which the termination occurs. No other payments will be made or
benefits provided by the Company.

 

3



--------------------------------------------------------------------------------

(d) For this Agreement, the following terms have the following meanings:

(i) “Termination for Cause” means termination of the Executive’s employment by
the Company’s Chief Executive Officer or Board of Directors acting in good faith
by the Company by written notice to the Executive specifying the event relied
upon for such termination, due to the Executive’s willful misconduct with
respect to their duties under this Agreement, including but not limited to
conviction for a felony or a common law fraud that results in or is likely to
result in economic damage to the Company.

(ii) “Without Cause Termination” means “constructive termination” or actual
termination of the Executive’s employment other than due to death, disability,
Termination for Cause, or resignation by Executive. Constructive Termination
shall occur upon Executive’s resignation as a result of either of the following
trigger events: (A) a significant change to job scope or job responsibilities,
(B) a relocation of Company headquarters of more than 50 miles, or (C) the
expiration of this Agreement in the absence of a renewal, extension, or
superseding Agreement; provided that the Executive gives the Company notice of
such Constructive Termination within ninety (90) days of such trigger event, and
the Company fails to cure such trigger event within thirty (30) days of such
notice of Constructive Termination and such resignation is effective within
sixty (60) days of expiration of the Company’s thirty (30) day cure period.

9. Other Duties of the Executive during and after the Period of Employment.

(a) The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in their possession and cooperate with
the Company as may reasonably be requested in connection with any claims or
legal actions in which the Company is or may become a party.

(b) The Executive recognizes and acknowledges that all non-public information
pertaining to the affairs, business, clients, customers or other relationships
of the Company is confidential and is a unique and valuable asset of the
Company. Access to and knowledge of this information are essential to the
performance of the Executive’s duties under this Agreement. The Executive will
not during the Period of Employment and for 36 months thereafter except to the
extent reasonably necessary in performance of the duties under this Agreement,
or as required by law, give to any person, firm, association, corporation or
governmental agency any non-public information, including but not limited to
information relating to the affairs, business, clients, customers, technology or
other relationships of the Company and any Confidential Information as that term
is defined in the Confident Information and Inventions Agreement. The Executive
will not make use of such information for his own purposes or for the benefit of
any person or organization other than the Company. All records, memoranda, etc.,
relating to the business of the Company, whether made by the Executive or
otherwise coming into his possession, are confidential and will remain the
property of the Company. Confidential information shall not include information
that (i) becomes generally available to the public other than as a result of
disclosure by the Executive, (ii) was available to the Executive on a
non-confidential basis prior to disclosure to the Executive in connection with
his duties to the Company, provided that the source of such information is not
known to the Executive to be bound by a

 

4



--------------------------------------------------------------------------------

confidentiality agreement or other contractual obligation of confidentiality to
the Company or (iii) becomes available to the Executive on a non-confidential
basis from a source other than the Company (or any agent, employee or affiliate
of Company) provided such source is not known to the Executive to be bound by a
confidentiality agreement or other contractual obligation of confidentiality to
the Company.

(c) During the Period of Employment, the Executive will not use his status with
the Company to obtain loans, goods or services from another organization on
terms that would not be available to him in the absence of his relationship to
the Company. During the period of his employment and for a period of 12 months
thereafter, the Executive will not directly or indirectly manage, consult or
work for, serve as employee, officer, director, consultant, agent or
subcontractor for, finance, or own any part of or exercise management control
over any business or entity wherein the Executive is directly or indirectly
engaged in the development and/or commercialization of a Competitive Product. A
“Competitive Product” shall mean any product intended for use in orthopedics,
that contains recombinant platelet-derived growth factor, recombinant
insulin-like growth factor, or any recombinant osteoinductive protein, including
bone morphogenetic proteins or any product containing any other protein intended
to be used for tissue repair or regeneration. In addition, during such 12 month
period Executive will not engage, directly or indirectly, in any business
activity or enterprise which is a “Competitive Activity”. For purposes hereof,
“Competitive Activity” means the making of investments in or the provision of
capital to any enterprise (or an Affiliate), or to any person in connection with
any enterprise (or an Affiliate thereof), with respect in which the Company has
invested or provided capital or proposed, in writing, to invest or provide
capital during the term of the Executive’s employment, or to pursue any similar
investment opportunity with any individual or enterprise introduced to the
Executive or Company directly in connection with the performance of the
Executive’s duties to the Company during the term of his employment, in each
case in the area of tissue repair or regeneration. For purposes of this
restriction, the receipt of stock, stock options or restricted stock for any
reason (including as consideration for services or otherwise) shall be deemed an
investment in the issuing company or any Affiliates thereof. This restriction
shall not apply to any investment opportunity that has been declined by the
Company. “Affiliate” shall mean any company, corporation, business or entity
that is controlled by, controlling, or under common control with a company. The
Executive acknowledges that the covenants contained herein are reasonable as to
geographic and temporal scope. For a twelve month period after termination of
the Period of Employment for any reason, the Executive will not solicit to hire
any employee of the Company or solicit any employee to leave the employ of the
Company.

(d) After the Period of Employment, upon reasonable notice the Executive shall
provide the Company with sufficient information to verify compliance with his
post-employment obligations hereunder, including providing periodic reports
detailing any compensation received from another party during the severance
period outlined above, and promptly responding to specific requests from the
Company regarding possible violations of any restrictive covenant hereunder or
under any other agreement with the Company.

(e) The Executive acknowledges that the breach or threatened or attempted breach
of any provision of Section 9 would cause irreparable harm to the Company not

 

5



--------------------------------------------------------------------------------

compensable in monetary damages and that the Company shall be entitled, in
addition to all other applicable remedies, to a temporary and permanent
injunction and a decree for specific performance of the terms of Section 9
without being required to prove damages or furnish any bond or other security.

(f) The Executive shall not be bound by the provisions of Section 9 in the event
of the default by the Company in its obligations under this Agreement that are
to be performed upon or after termination of this Agreement, provided that such
default is not cured by the Company within sixty (60) days of the Company’s
receipt from the Executive of a written notice of default.

(g) For purposes of Section 9, the “Company” shall include any person or entity
that, directly or indirectly, controls or is controlled by the Company or is
under common control with the Company.

10. Indemnification; Litigation.

The Executive and the Company previously entered into the Indemnification
Agreement under which the Company has agreed to indemnify the Executive from and
against certain liability associated with his providing services as an executive
of the Company. The parties hereby reaffirm the Indemnification Agreement, which
shall remain effective together with this Employment Agreement. In the event of
a conflict between this Agreement and the Indemnification Agreement, the
Indemnification Agreement shall supersede this Agreement.

11. Effect of Change in Control.

(a) In the event there is a Change in Control (as defined below) and in
connection with such event or within the twelve (12) month period following such
event Executive is terminated in a Without Cause Termination, or Executive
elects to resign upon written notice to the Company following an event that
constitutes Good Reason (as defined below), all outstanding stock options,
restricted stock, restricted stock units, and any other unvested equity
incentives shall become fully exercisable and vested as of the effective date of
such termination or resignation and shall remain exercisable for their full
stated terms. In addition, the Company shall pay Executive upon such termination
or resignation, in exchange for the Executive complying with the obligations and
restriction set forth or referred to in Section 8, the severance payments and
benefits due under Section eight (8)(a) above with respect to a Without Cause
Termination, but such payments and benefits shall be provided for a period of
twelve (12) months following termination or resignation pursuant to this
Section.

(b) A “Change in Control” shall be deemed to have occurred if (i) a tender offer
shall be made and consummated for the ownership of more than fifty percent
(50%) of the outstanding voting securities of the Company, (ii) the Company
shall be merged or consolidated with another corporation or entity and as a
result of such merger or consolidation less than fifty percent (50%) of the
outstanding voting securities of the surviving or resulting corporation or
entity shall be owned in the aggregate by the former shareholders of the
Company, as the same shall have existed immediately prior to such

 

6



--------------------------------------------------------------------------------

merger or consolidation, (iii) the Company shall sell all or substantially all
of its assets to another corporation or entity which is not a wholly-owned
subsidiary, or (iv) a person, within the meaning of Section 3(a)(9) or of
Section 13 (d)(3) (as in effect on the date hereof) of the Securities and
Exchange Act of 1934 (“Exchange Act”), shall acquire more than fifty percent
(50%) of the outstanding voting securities of the Company (whether directly,
indirectly, beneficially, or of record). For purposes hereof, ownership of
voting securities shall take into account and shall include ownership as
determined by applying the provisions of Rule 13d-3(d)(1)(i) (as in effect on
the date hereof) pursuant to the Exchange Act.

(c) A resignation for “Good Reason” shall be deemed to have occurred if the
Executive resigns his employment with the Company after the occurrence of any of
the following events, to which the Executive has not expressly consented in
writing: (i) a material reduction in the Executive’s Base Salary (other than one
applicable to all senior management); (ii) a material reduction in job duties,
authority, responsibilities and requirements inconsistent with the Executive’s
position with the Company and the Executive’s prior duties, authority,
responsibilities, and requirements or a change in the Executive’s reporting
relationship; (iii) a relocation of the Executive to a facility or location more
than fifty (50) miles from the address of the Company’s headquarters office as
of the effective date of this Agreement, or (iv) material breach by the Company
of any of the material covenants herein. Any of the foregoing conditions
described in this Section 11(c) will constitute “Good Reason” only if the
Executive first delivers a notice of termination to the Company identifying such
condition (or conditions) within ninety (90) days after the initial occurrence
of such condition (or conditions) and such condition continues uncured for a
period of thirty (30) days after the delivery of such notice of termination.
Notwithstanding the foregoing, the Executive’s termination of employment will
not be considered to be for Good Reason unless the Company fails to cure such
condition and such termination of employment occurs within sixty (60) days of
the expiration of the Company’s (30) day cure period.

(d) Notwithstanding anything to the contrary in Section 11, if payment of all
severance payments and benefits under Section 11(a) above (the “CIC Severance
Benefits”) would, together with any other payments and benefits payable to or
for the benefit of the Executive in connection with the Change in Control
(together with the CIC Severance Benefits,” the “CIC Benefits”), subject the
Executive to tax under Code Section 4999, and if a reduction in the amount of
the CIC Severance Benefits would result in the amount of the CIC Benefits, net
of all federal and state income taxes on the CIC Benefits (calculated at the
highest marginal rates) and any taxes on the CIC Benefits under Code
Section 4999 (such amount, the “Net After-Tax Receipts”), being equal to or
greater than the Net After-Tax Receipts that would result from payment of the
CIC Severance Benefits without reduction, then the aggregate amount of the CIC
Severance Benefits shall be reduced to the smallest amount that results in the
Net After-Tax Receipts being equal to or greater than the Net After-Tax Receipts
that would result if the CIC Severance Benefits were reduced to any other
amount. Any such reduction shall be implemented first by reducing the period
during which the Executive continues to receive his Base Salary, then by
reducing the amount of any other CIC Severance Benefits payable in cash, and
only thereafter by reducing the period during which other benefits and
perquisites are provided.

 

7



--------------------------------------------------------------------------------

Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 11(d) will be made in writing by the
Company’s independent public accountants or such other person or entity to which
the parties mutually agree (the “Firm”), whose determination will be conclusive
and binding upon the Executive and the Company. For purposes of making the
calculations required by this Section 11(d), the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive will furnish to the
Firm such information and documents as the Firm may reasonably request in order
to make a determination under this Section. The Company will bear all costs the
Firm may incur in connection with any calculations contemplated by this
Section 11(d).

12. Tax Provisions.

(a) Notwithstanding any other provision of this Agreement whatsoever, the
Company shall have the right, after consulting with and securing the approval of
the Executive (which approval shall not unreasonably be withheld), to provide
for the application and effects of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) (relating to deferred compensation arrangements)
and any related regulatory or administrative guidance issued by the Internal
Revenue Service such that the severance and other benefits provided under this
Agreement shall not trigger the additional tax, interest, and any related
penalties imposed by Code Section 409A(l)(B). Although the Company intends to
administer the Agreement so that it will comply with the requirements of Code
Section 409A, the Company does not represent or warrant that the Agreement will
comply with Code Section 409A or any other provision of federal, state, local or
non-United States law. Neither the Company, its subsidiaries, nor their
respective directors, officers, employees or advisers will be liable to the
Executive (or any other individual claiming a benefit through the Executive) for
any tax, interest, or penalties the Executive may owe as a result of
compensation paid under the Agreement, and the Company and its subsidiaries will
have no obligation to indemnify or otherwise protect the Executive from the
obligation to pay any taxes pursuant to Code Section 409A.

(b) The Company shall delay the payment of any severance benefits payable under
this Agreement as required to comply with Code Section 409A(a)(2)(B)(i)
(relating to payments made to certain “specified employees” of certain
publicly-traded companies) and in such event, any such amount to which the
Executive would otherwise be entitled during the six (6) month period
immediately following his termination of employment shall instead be accumulated
through and paid or provided on the first business day following the expiration
of such six (6) month period, or if earlier, the date of his death. For the
avoidance of doubt, no portion of any such severance benefits shall be subject
to the foregoing delay if and to the extent that such benefits (i) constitute a
“short term deferral” within the meaning of Section 1.409A-1(a)(4) of the
Treasury Regulations, or (ii) (A) are being paid due to the Executive’s
“involuntary separation from service” (within the meaning of Section 1.409A-1(n)

 

8



--------------------------------------------------------------------------------

of the Treasury Regulations); (B) do not exceed two times the lesser of (1) the
Executive’s annualized compensation from the Company for the calendar year prior
to the calendar year in which the termination occurs, or (2) the maximum amount
that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which the Executive’s employment terminates;
and (C) the payment is required under this Agreement to be paid no later than
the last day of the second (2nd) calendar year following the calendar year
during which the Executive’s “separation from service” (within the meaning of
Code Section 409A) occurs. For purposes of Code Section 409A, the Executive’s
right to receive installment payments pursuant to any provision in this
Agreement shall be treated as a right to receive a series of separate and
distinct payments. The determination of whether the Executive is a “specified
employee” for purposes of Code Section 409A(a)(2)(B)(i) as of the time of his
termination of employment shall made by the Company in accordance with the terms
of Code Section 409A and the applicable guidance thereunder (including without
limitation Treasury Regulation Section 1.409A-1(i) and any successor provision
thereto).

(c) The continued employee benefits available under Sections 8 and 11 above that
are taxable benefits (and that are not disability pay or death benefit plans
within the meaning of Code Section 409A) are intended to comply, to the maximum
extent possible, with the exception to Code Section 409A set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations (and any successor
thereto). To the extent that any of those benefits either do not qualify for
that exception, or are provided beyond the applicable time periods set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations, then such amounts will be
reimbursed or provided no later than December 31 of the year following the year
in which the expense was incurred and will be subject to the following
additional rules: (i) the amount of in-kind benefits provided, during any
calendar year shall not affect the amount of in-kind benefits to be provided,
during any other calendar year; and (ii) the right to in-kind benefits shall not
be subject to liquidation or exchange for another benefit.

(d) For the avoidance of doubt, no amount subject to the requirements of Code
Section 409A shall become payable to the Executive as a result of a termination
of employment that does not constitute a “separation from service” within the
meaning of Code Section 409A(a)(2)(A)(i) and Section 1.409A-1(h) of the Treasury
Regulations.

13. Consolidation; Merger or Sale of Assets. Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another corporation that assumes this
Agreement and all obligations and undertakings of the Company hereunder. Upon
such a consolidation, merger or sale of assets, the term “the Company” as used
will mean the other corporation and this Agreement shall continue in full force
and effect.

14. Modification. This Agreement may not be modified or amended except in
writing signed by the parties. No term or condition of this Agreement will be
deemed to have been waived, except in writing by the party charged with waiver.
A waiver shall operate only as to the specific term or condition waived and will
not constitute a waiver for the future or act on anything other than that which
is specifically waived.

 

9



--------------------------------------------------------------------------------

15. Governing Law. This Agreement has been executed and delivered in the State
of Tennessee and its validity, interpretation, performance and enforcement shall
be governed by the laws of that state.

16. Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been made when delivered or
mailed first-class postage prepaid by registered mail, return receipt requested,
or when delivered if by hand, overnight delivery service or confirmed facsimile
transmission, to the following:

(a) If to the Company, to:

Chief Executive Officer

BioMimetic Therapeutics, Inc.

389 Nichol Mill Lane

Franklin, TN 37067

with a copy to:

Legal Department

BioMimetic Therapeutics, Inc.

389 Nichol Mill Lane

Franklin, TN 37067

or at such other address as may have been furnished to the Executive by the
Company in writing; or

(b) If to the Executive, at: 653 Aylesford Lane, Franklin, TN 37069, or such
other address as may have been furnished to the Company by the Executive in
writing.

17. Entire Agreement. This Agreement, together with the Indemnification
Agreement and the previously executed Confidential Information and Inventions
Agreement constitute the entire agreement between the Parties as to the subject
matter hereof, and all prior negotiations, representations, agreements and
understandings are merged into, extinguished by and completely expressed by this
Agreement. In the event of a conflict between this Agreement and the
Confidential Information and Inventions Agreement, this Agreement shall
supersede the Confidential Information and Inventions Agreement. In the event of
a conflict between this Agreement and the Indemnification Agreement, the
Indemnification Agreement shall supersede this Agreement.

18. Binding Agreement. This Agreement shall be binding on the parties’
successors, heirs and assigns.

[Signature Page to Follow.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the 17th
day of July 2012.

 

RUSSELL PAGANO

/s/ Russell Pagano

 

BIOMIMETIC THERAPEUTICS, INC. By:  

/s/ Samuel E. Lynch

  Samuel E. Lynch   President and Chief Executive Officer

Signature Page to Employment Agreement